Citation Nr: 1803162	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for residuals, fracture, right little finger.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1974 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is currently under the jurisdiction of the Chicago, Illinois RO.

In August 2016, the Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge at the Chicago, Illinois RO.  A transcript of the hearing is associated with the claims file.

In June 2010, the RO denied the Veteran's claims for whether new and material evidence had been received to reopen a claim for posttraumatic stress disorder (PTSD) and entitlement to service connection for crouch rash.  The Veteran filed a notice of disagreement as to the issues in August 2010.  A September 2013 rating decision granted entitlement to service connection for PTSD and entitlement to service connection for lichen simplex chronicus.  As this represents a total grant of the benefits sought on appeal with respect to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus have been raised by the record at the August 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, August 2016 Board hearing transcript.  Therefore, the Board does not have jurisdiction over the issues, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).  

FINDINGS OF FACT

1.  A September 2004 rating decision denied entitlement to service connection for a bilateral foot disability; the Veteran did not timely appeal that decision; and new and material evidence was not submitted as to the issue within the one-year appeal period.  

2.  The evidence associated with the claims file subsequent to the September 2004 rating decision is cumulative and redundant of evidence previously of record.  

3.  The competent evidence of record does not demonstrate a diagnosis of residuals, fracture, right little finger proximate to the claim, or during the appeal period.

4.  On the record, at the August 2016 Board hearing, the Veteran requested that the issue of entitlement to nonservice-connected pension be withdrawn from appeal.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision which denied service connection for a bilateral foot disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156 (b), 20.200, 20.202, 20.302, 20.1103 (2017).

2.  Evidence received since the September 2004 rating decision relevant to the claim for entitlement to service connection for a bilateral foot disability is not new and material, and the claim is not reopened.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for entitlement to service connection for residuals, fracture, right little finger, have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

4.  The criteria for the withdrawal of the issue of entitlement to nonservice-connected pension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204 (b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b) (1).

Prior to promulgation of a decision in this case, the Veteran requested withdrawal of the issue of entitlement to nonservice-connected pension.  The statement was made on the record during the August 2016 hearing, satisfying the pertinent criteria for withdrawal.  There remains no allegation of error of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue of entitlement to nonservice-connected pension, it is dismissed.

New and Material Evidence-Bilateral Foot Condition

The Veteran is currently seeking to reopen his service connection claim for a bilateral foot disability, which was previously denied in a September 2004 rating decision.  The RO denied service connection for a bilateral foot disability in the September 2004 rating decision because the evidence did not show that the Veteran had a current bilateral foot disability and there was no evidence of in-service treatment for a bilateral foot disability.  The Veteran did not timely appeal that denial, and new and material evidence was not submitted as to the issue within the one-year appeal period.  See 38 C.F.R. §§ 3.156 (b), 20.201.  Therefore, the September 2004 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the September 2004 rating decision included service treatment records, military personnel records, VA treatment records, statements from the Veteran and a Social Security Administration (SSA) Notice of Award.  

Evidence associated with the claims file since the September 2004 rating decision relevant to the Veteran's claim for entitlement to service connection for a bilateral foot disability include VA treatment records and the Veteran's statements regarding his bilateral foot condition.

The VA treatment records confirm that the Veteran has bilateral foot pain.  Specifically, a February 2012 VA treatment record reflects that the Veteran complained of bilateral foot pain.  In addition, the Veteran was advised on proper foot care and hygiene.  The VA treatment records do not include any diagnosis of a bilateral foot disability or evidence of an in-service event or injury.  In addition, the February 2012 VA treatment record reflecting that the Veteran has bilateral foot pain are consistent with a May 2004 VA treatment where the Veteran also complained of bilateral foot pain.  Therefore, although the records are new in the sense that they were not reviewed by the RO at the time of the September 2004 rating decision, they do not relate to an unestablished fact necessary to substantiate the claim.  Specifically, they do not include a current diagnosis of a bilateral foot disability or to an injury, disease, or event in service.  Rather, the additional evidence documents that the Veteran had bilateral foot pain.  Such evidence is therefore cumulative.  Under 38 C.F.R. § 3.156 (a), cumulative evidence is not new and material evidence.

At the August 2016 Board hearing the Veteran testified that his bilateral foot disability is related to an in-service event.  Specifically, the Veteran testified that his feet were submerged in buckets of seawater and this caused his current bilateral foot disability.  In January 2004, prior to the September 2004 rating decision, the Veteran submitted a Statement in Support of Claim.  The Veteran stated that he was forced to stand in a metal oil pain full of seawater in bare feet.  As such, the Veteran's August 2016 testimony is duplicative of evidence previously considered by VA, and does not constitute new and material evidence such that reopening of the claim is warranted.  See 38 C.F.R. § 3.156 (a).  

Simply stated, he I repeating his prior claim.

In summary, the claim for entitlement to service connection for a bilateral foot disability was denied by the RO in the September 2004 rating decision because the evidence of record did not demonstrate a current disability or an in-service event, injury or disease.  The rating decision is final because the Veteran did not timely appeal or submit new evidence within one-year of the rating decision.  The newly submitted evidence is duplicative of evidence already considered by VA and does not demonstrate a current bilateral foot disability or an in-service event, injury or disease.  Therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  Accordingly, new and material evidence to reopen the finally disallowed claim for entitlement to service connection for a bilateral foot disability has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for a bilateral foot disability is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

Service Connection - Residuals, Fracture, Right Little Finger

The Veteran contends that he is unable to bend his little finger due to an in-service event.  Specifically, the Veteran testified that he was attacked during service and broke his right little finger and a result he is unable to bend his right little finger.  See August 2016 Board hearing transcript.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence of record does not contain probative evidence of residuals, fracture, right little finger at any time proximate to, or during, the claim.  The VA treatment records do not contain any complaints of a right little finger injury or diagnosis of a right little finger injury proximate to or during the appeal period.  

Thus, the most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has a current right little finger disability that had its onset during active service, that there is a current right little finger disability that is otherwise causally or etiologically related to his active service.  As such, service connection for residuals, fracture, right little finger is not warranted.  Degmetich, 104 F. 3d at 1333.

The Board acknowledges the Veteran's assertions that he has a current right little finger disability.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the VA treatment records, which do not show a diagnosis of a right little finger disability.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had a right little finger disability at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a right little finger disability during or in proximity to the appeal period.  Without evidence of a current diagnosis of residuals, fracture, right little finger the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

New and material evidence has not been received, and the claim for entitlement to service connection for a bilateral foot disability is not reopened.  

Entitlement to service connection for residuals, fracture, right little finger is denied.

The issue of entitlement to nonservice-connected pension, is dismissed.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


